Citation Nr: 1540560	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  09-03 331A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for diabetic retinopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and His Wife


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.

This claim is on appeal from a March 2008 and May 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO).

In December 2010 the Veteran and his wife testified before a Veterans Law Judge (VLJ) who has since retired. A transcript is of record. As VA regulations require that the VLJ who conducted the hearing must participate in any decision made on appeal, the Veteran was offered a new hearing before a new VLJ in a November 2013 letter. The letter noted that if no response was received within 30 days the Board would assume the Veteran did not want another hearing and proceed accordingly. The Veteran did not respond to the hearing clarification letter, and as such the Board will continue to adjudicate this appeal.

In October 2013, the Board remanded the claim for additional development and adjudicative action. 

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

In the February 2011 and June 2014 Board remands, the issues of entitlement to service connection for acute renal failure, sleep apnea, a back disorder, and a knee disorder were referred to the Agency of Original Jurisdiction (AOJ). As it still does not appear that these issues have been addressed, they are again referred to the AOJ. 38 C.F.R. § 19.9(b) (2015).

In addition, in an October 2012 Decision Review Officer decision, a total disability rating based upon individual unemployability (TDIU) was granted from March 26, 2010. The Veteran did not file a timely Notice of Disagreement with the effective date assigned. In a November 2013 Informal Hearing Presentation, the Veteran, through his representative, requested an effective date earlier than March 26, 2010 for the award of a TDIU. As this matter has been raised by the record, but has not been adjudicated by the AOJ, the Board does not have jurisdiction over this matter, and it is also referred to the AOJ for appropriate action. Id.


FINDING OF FACT

For the entire initial rating period on appeal, the Veteran's service-connected diabetic retinopathy has resulted in no decrease in visual acuity or other visual impairment.


CONCLUSION OF LAW

For the entire rating period on appeal, the criteria for a compensable initial disability rating for diabetic retinopathy have not been met or approximated. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.7, 4.79, Diagnostic Code 6006 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

All available relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible. The evidence of record includes the Veteran's Report of Separation Form (DD Form 214), service treatment records, service personnel records, VA medical records, private medical records, and lay statements from the Veteran.

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006). Appropriate VA medical inquiry was accomplished, and the VA medical examination reports and VA medical opinions are factually informed, medically competent, and responsive to the issues under consideration. Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Regarding the Veteran's hearing before the Board in December 2010, 38 C.F.R. 
§ 3.103(c)(2) requires that a VLJ fully explain the issues and suggest the submission of evidence that may have been overlooked and that may be potentially advantageous to the claimant's position. Bryant v. Shinseki, 23 Vet. App. 488 (2010). During the Veteran's hearing all parties agreed as to the issues on appeal. The parties also generally discussed evidence contained in the record and the sources of treatment the Veteran had received for the disability he is claiming. There is no indication there is any outstanding, obtainable evidence pertinent to this claim. The duties under Bryant have been met. To the extent there were any shortcomings, the Veteran was not prejudiced because of the lack of any further obtainable pertinent evidence. Moreover, in his hearing testimony he evidenced his actual knowledge of the type of evidence and information needed to substantiate this claim. Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what is necessary to substantiate the claim). Consistent with Bryant, the presiding VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Appeals Management Center substantially complied with the Board's June 2014 remand directives. Stegall v. West, 11 Vet. App. 268, 271 (1998). See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required). The AMC associated the Veteran's updated VA treatment records, scheduled the Veteran for a VA medical examination to determine the current severity of the Veteran's diabetic retinopathy, and then readjudicated the claim. The AMC has complied with the Board's instructions.

Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim. If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.

Initial Rating for Diabetic Retinopathy

Service connection for diabetic retinopathy (a separate compensable rating derived from service-connected type II diabetes mellitus) was established in a May 2012 rating decision by the RO, which assigned an initial non-compensable disability rating, effective March 28, 2011. 

Diabetic retinopathy is rated under 38 C.F.R. § 4.79, Diagnostic Code 6006, which directs that eye disabilities are to be rated on the basis of either visual impairment or on incapacitating episodes according to a General Rating Formula, whichever results in a higher rating.

Incapacitating Episodes

In regard to the first method of rating, under the General Rating Formula based on incapacitating episodes, the following ratings apply: a 10 percent rating is warranted for diabetic retinopathy with incapacitating episodes having a total duration of at least 1 week, but less than 2 weeks, during the previous 12 months; a 20 percent rating is warranted with incapacitating episodes having a total duration of at least 
2 weeks, but less than 4 weeks, during the previous 12 months; a 40 percent rating is warranted with incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the previous 12 months. A 60 percent rating is warranted for retinopathy with incapacitating episodes having a total duration of at least 6 weeks during the previous 12 months. A note to Diagnostic Code 6006 defines an incapacitating episode as a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider. 38 C.F.R. § 4.79.

After a review of all the evidence, the Board finds that the weight of the lay and medical evidence is against finding that the Veteran's diabetic retinopathy was manifested by incapacitating episodes during the time period on appeal. The Veteran's July 2014 VA medical examination showed that the Veteran had not had any incapacitating episodes over the previous twelve months. None of the Veteran's treatment records show that the Veteran has had any incapacitating episodes due to his eye disorder. The Veteran did not testify or submit statements to suggest that he has had any incapacitating episodes attributable to any eye disorder. 

For these reasons, the Board finds that an initial compensable disability rating for diabetic retinopathy based on incapacitating episodes is not warranted. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7, 4.79, Diagnostic Code 6006. As such, it is considered more favorable to rate the Veteran's retinopathy based on visual impairment. The regulations direct that evaluation of visual impairment is to be rated based on the consideration of three factors: 1) impairment of visual acuity (excluding developmental errors of refraction), 2) visual field, and 3) muscle function. 38 C.F.R. § 4.75 (2015). However, examinations of visual fields or muscle function will be conducted only when there is a medical indication of disease or injury that may be associated with visual field defect or impaired muscle function.

Visual Acuity

In regard to the second method of rating, 38 C.F.R. § 4.76 directs that an examination of visual acuity must include the central uncorrected and corrected visual acuity for distance and near vision using Smeller's test type or its equivalent. The Veteran's February 2008 VA medical examination showed that the Veteran's corrected vision in both eyes was 20/20, and the examiner concluded that the Veteran's vision was not affected. The Veteran's July 2014 VA medical examination showed that the Veteran had no decrease in visual acuity or other visual impairment. Additionally, because the Veteran's corrected vision in both eyes is 20/40 or better, the Veteran is only entitled to a noncompensable disability rating. 38 C.F.R. § 4.79; Diagnostic Codes 6061-66 (2015).

Central visual acuity is to be evaluated on the basis of corrected distance vision with central fixation, even if a central scotoma is present. However, when the lens required to correct distance vision in the poorer eye differs by more than three diopters from the lens required to correct distance vision in the better eye (and the difference is not due to congenital or developmental refractive error), and either the poorer eye or both eyes are service connected, the visual acuity of the poorer eye is to be evaluated using either its uncorrected or corrected visual acuity, whichever results in better combined visual acuity. 38 C.F.R. § 4.76.

After a review of all the evidence, the Board finds that the weight of the lay and medical evidence is against a finding that the Veteran's diabetic retinopathy was manifested by impaired corrected distance vision. During the July 2014 VA medical examination, the Veteran's corrected near and distance vision in both eyes is 20/40 or better.  In addition, the weight of the evidence is against the Veteran having a lens required to correct distance vision in the poorer eye differing by more than three diopters from the lens required to correct distance vision in the better eye.  

In sum, the weight of the lay and medical evidence is against finding that the diabetic retinopathy manifested impairment of central visual acuity. As such, the Board finds that an initial compensable disability rating for diabetic retinopathy is not warranted based on impairment of central visual acuity. See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 4.3, 4.7, 4.79, Diagnostic Codes 6061-66.

Visual Field

Examinations of visual fields will be conducted only when there is a medical indication of disease or injury that may be associated with visual field defect or impaired muscle function. 38 C.F.R. § 4.75(b). Here, July 2014 VA examiner indicated that the Veteran does not have a visual field defect or a condition that may result in a visual field defect. As such, the July 2014 VA examiner did not conduct an examination of the Veteran's visual field. The Veteran has not submitted any statements or medical evidence indicating that the diabetic retinopathy has manifested a visual field defect, to include any measurements of the visual field. 

For these reasons, the Board finds that an initial compensable disability rating for diabetic retinopathy based on impairment of visual fields is not warranted. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7, 4.79, Diagnostic Code 6080. Within this context, the Board has also considered a disability rating for impairment of visual fields under Diagnostic Code 6081. 38 C.F.R. § 4.79. However, as the evidence does not demonstrate scotoma, a separate rating under this code is not applicable. See 38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 261-62.

Muscle Function

Examinations of muscle function will be conducted only when there is a medical indication of disease or injury that may be associated with visual field defect or impaired muscle function. 38 C.F.R. § 4.75(b). The Board considered a separate rating for muscle function; however, the July 2014 VA examiner specifically found that diplopia was not present in either of the Veteran's eyes, and muscle functioning of the eyes is evaluated based on the degree of diplopia. VA treatment records do not indicate diplopia in either eye, and the Veteran has not submitted statements or other evidence to support such a finding. Accordingly, the Board finds that an initial disability rating for diabetic retinopathy is not warranted based on impairment of muscle function.


Extraschedular Consideration

The Board has considered whether referral for extraschedular consideration is warranted. An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1) (2015); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

The Board finds that no extraschedular referral under 38 C.F.R. § 3.321(b) is warranted for diabetic retinopathy. First, the Board finds that the symptomatology and impairment caused by the diabetic retinopathy fails to show anything unique or unusual about the Veteran's diabetic retinopathy that would render the schedular criteria inadequate. The service-connected diabetic retinopathy has manifested visual impairment. Visual impairment, measured by impairment of visual acuity and impairment of visual fields, is explicitly part of the schedular rating criteria. As such, the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, and his disability picture is thus contemplated by the rating schedule. Accordingly, the assigned schedular rating is adequate, and extraschedular referral under 38 C.F.R. § 3.321(b) for this disability is not warranted. See Bagwell, 9 Vet. App. 337; Shipwash, 8 Vet. App. at 227; 38 C.F.R. 
§ 4.71a.


ORDER

An initial compensable disability rating for diabetic retinopathy is denied.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


